United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 04-3916/4068
                                   ___________

Susan Vaughn, Personal                 *
Representative of the Estate           *
of Phil Edward Blount,                 *
                                       *
           Appellee/Cross-Appellant,   *
                                       * Appeals from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Greene County, Arkansas; Dan           *
Langston, Individually and in his      *
official capacity as Sheriff of        *
Greene County, Arkansas,               *
                                       *
           Appellants/Cross-Appellees. *
                                  ___________

                               Submitted: October 13, 2005
                                  Filed: February17, 2006
                                   ___________

Before RILEY, JOHN R. GIBSON, and COLLOTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Susan Vaughn (Vaughn) brought this civil rights action against Greene County,
Arkansas (Greene County); Greene County Sheriff Dan Langston (Sheriff Langston);
and ten unnamed officers and employees of the Greene County Sheriff’s Department
to recover damages related to the in-custody death of her brother, Phil Edward Blount
(Blount). The defendants moved for summary judgment, with Sheriff Langston also
moving for summary judgment on the basis of qualified immunity. Vaughn moved
for partial summary judgment on the issue of the defendants’ liability. The district
court denied the motions. This appeal followed. For the reasons discussed below,
we dismiss in part for lack of jurisdiction, and we reverse and remand in part.

I.     BACKGROUND
       A.     Factual Background
       On December 23, 2001, Blount, a 46-year-old moderately obese man, was
arrested and taken to the Greene County Jail (Jail), where he was incarcerated on a
charge of first-degree sexual assault. During the Jail’s intake procedure, Blount
completed a medical intake form, indicating he had a history of mental illness,
headaches, epilepsy/seizures, ulcers, and kidney/bladder problems, but indicating he
did not have a history of heart problems or high or low blood pressure. Although
Blount had no medications with him upon his arrival at the Jail, Blount’s mother,
Carolyn Barber (Barber), later brought Blount’s medications, including an anti-
depressant. Inmate medication logs from the Jail, as well as written jailer statements,
indicate Blount received his anti-depressant medication from December 24, 2001,
until January 2, 2002, when the Jail ran out of the medication for Blount’s last two
dosages on that day.1 According to these records, Blount’s new prescription did not
arrive until January 4, 2002, but would not be administered until the next day’s shift
starting at 6:00 a.m.

      On January 4, 2002, jailer Chris Hall (Hall) spoke with Blount’s cellmate, who
said Blount had been ingesting shampoo and engaging in other odd behavior. Hall
repeated this information to Jail Sergeant Mark Harmon, who in turn informed the

      1
        The defendants contend Blount was provided with his prescribed medications
by Jail staff from the time of his intake on December 23, 2001, until his death on
January 5, 2002. For purposes of our review, we view the facts properly supported
by the record in the light most favorable to Vaughn, the nonmoving party. See
Tlamka v. Serrell, 244 F.3d 628, 632 (8th Cir. 2001).

                                         -2-
other jailers. Around 3:00 p.m., Blount was moved to an isolation cell to be
monitored. At approximately 10:30 or 11:00 p.m., jailer Chris Gray (Gray) observed
Blount vomiting in the isolation cell. Blount asked Gray for a nurse because his
stomach was bothering him. Gray asked Blount if he was vomiting because of the
shampoo he had ingested, but Blount did not respond. Blount was not given the
opportunity to see a nurse following his request. During the night and early morning
hours, Blount and the other inmates were checked by Jail personnel about once every
hour.

       On January 5, 2002, at about 5:15 a.m., jailer Michael Johnson (Johnson)
observed Blount pacing in his cell and repeatedly drinking water and throwing up.
Approximately thirty minutes later, at 5:50 a.m., Johnson went to Blount’s cell to give
him his medications and observed Blount lying naked on the floor of his cell.
Johnson and the shift supervisor entered Blount’s cell, found him unresponsive,
initiated CPR, and called for an ambulance. Blount was transported to the hospital,
where he was pronounced dead. An autopsy led to the determination Blount died of
natural causes: arteriosclerotic cardiovascular disease, causing a heart attack that
resulted in Blount’s death. Detectable amounts of Blount’s anti-depressant
medication were found in Blount’s system during his autopsy.

       According to Barber, Blount called her numerous times on January 3 and 4,
2002, and stated he was nauseated and vomiting. Barber attempted to contact Sheriff
Langston to ask for someone to take Blount to a doctor, but Barber was unable to
reach the sheriff. Barber later went to the Jail twice on January 4, told a Jail staff
member Blount was sick, and was told Blount was receiving his medications.
Additionally, Vaughn, Blount’s sister, called the Jail before Blount’s death to tell the
Jail staff he was sick. Vaughn also wrote and faxed a letter to Sheriff Langston,
informing him Blount had mental problems and needed to be placed in a different
facility.



                                          -3-
      Sheriff Langston, however, did not have any personal interaction with Blount
during Blount’s incarceration at the Jail and denies receiving notice of any
complaints, concerns, or letters from Blount’s family members before Blount’s death.
Sheriff Langston also alleges letters addressed to him typically are read and answered
by a subordinate officer, if the subordinate officer can respond adequately to the
purported problem. Sheriff Langston would typically never see or read the letter.

       B.     Procedural Background
       Vaughn, as personal representative of Blount’s estate, filed suit under 42
U.S.C. § 1983 against Greene County; Sheriff Langston, both individually and in his
official capacity; and ten unnamed defendants as officers and employees of the
Greene County Sheriff’s Department. Vaughn alleges the defendants were
deliberately indifferent to Blount’s serious medical needs, because (1) they failed to
provide Blount with medical care and supervision for his known mental illness, and
(2) Greene County failed to provide any meaningful policy of training Jail personnel
to provide medical care to mentally ill persons in custody. The defendants moved for
summary judgment, arguing, inter alia, Sheriff Langston was entitled to qualified
immunity because he was not aware of Blount’s medical illness and an effective
policy existed to provide medical treatment to inmates. Vaughn also filed a cross-
motion for partial summary judgment on the issue of liability.

       The district court denied the defendants’ summary judgment motion and held
Sheriff Langston was not entitled to qualified immunity, given the existence of “a
question of fact regarding the Sheriff’s knowledge or deliberate lack thereof.” The
court also denied Vaughn’s cross-motion for partial summary judgment.

II.    DISCUSSION
       A.    Jurisdiction Over Interlocutory Appeals
       The defendants now bring this interlocutory appeal, arguing the district court
erred in (1) denying their motion for summary judgment, and (2) holding Sheriff

                                         -4-
Langston is not entitled to qualified immunity. Vaughn also cross-appeals from the
trial court’s denial of her motion for partial summary judgment on the issue of the
defendants’ liability.

       Although a party generally cannot appeal a district court’s order denying
summary judgment, Pool v. Sebastian County, Arkansas, 418 F.3d 934, 937 (8th Cir.
2005), this court has limited authority to review the denial of qualified immunity,
Crow v. Montgomery, 403 F.3d 598, 601 (8th Cir. 2005). “Denials of summary
judgment based on qualified immunity are immediately appealable to the extent the
appeal seeks review of the purely legal determinations made by the district court.”
Wilson v. Lawrence County, Mo., 260 F.3d 946, 951 (8th Cir. 2001) (citing Johnson
v. Jones, 515 U.S. 304, 313 (1995)). However, a party asserting a qualified immunity
defense may not appeal a summary judgment order “‘insofar as that order determines
whether or not the pretrial record sets forth a genuine issue of fact for trial,’ [for] we
would have no jurisdiction over the appeal.” Id. (quoting Johnson, 515 U.S. at 319-
20); see, e.g., Miller v. Schoenen, 75 F.3d 1305, 1308 (8th Cir. 1996) (stating only
those issues concerning what an official knew at the time of the alleged deprivation
are properly reviewable in a qualified immunity interlocutory appeal). Accordingly,
the only issue properly before us is whether the district court erred in holding Sheriff
Langston is not entitled to qualified immunity. See Pool, 418 F.3d at 937. We
therefore dismiss the remaining issues raised by the defendants and Vaughn for lack
of jurisdiction.2

       In denying Sheriff Langston’s motion for summary judgment on the basis of
qualified immunity, the district court did not specify the disputed facts on which it

      2
       At oral argument, both parties appeared to be in agreement the only issue this
court must consider is whether Sheriff Langston is entitled to qualified immunity.
However, because both parties’ briefs address additional issues, the discussion
concerning our limited jurisdiction over this interlocutory appeal is included here to
address any lingering confusion.

                                           -5-
relied, thereby making it difficult for this court to “know what set of facts to assume
when [we] answer[] the purely legal question about ‘clearly established’ law.”
Johnson, 515 U.S. at 319. In such situations, “a court of appeals may have to
undertake a cumbersome review of the record to determine what facts the district
court, in the light most favorable to the nonmoving party, likely assumed.” Id.; see,
e.g., Hawkins v. Holloway, 316 F.3d 777, 781 n.3 (8th Cir. 2003). Given the brevity
of the district court’s order, we must now perform this task.

       B.     Individual Liability of Sheriff Langston
       “Qualified immunity protects a government official from liability in a [section]
1983 claim unless his or her conduct violated a clearly established statutory or
constitutional right of which a reasonable person would have known.” Pool, 418 F.3d
at 942 (citation omitted). We review de novo the district court’s denial of a motion
for summary judgment based on qualified immunity. Pagels v. Morrison, 335 F.3d
736, 739 (8th Cir. 2003) (citation omitted). Thus, we will affirm a denial of qualified
immunity “if there exists a genuine issue of material fact concerning the [defendant’s]
knowledge or if the moving party is not entitled to judgment as a matter of law.”
Lyles v. City of Barling, 181 F.3d 914, 917 (8th Cir. 1999).

        To determine whether an official is entitled to qualified immunity, we ask two
questions: (1) whether, after viewing the facts in the light most favorable to the party
asserting the injury, there was a deprivation of a constitutional right; and, if so,
(2) whether the right was clearly established at the time of the deprivation such that
a reasonable official would understand his conduct was unlawful in the situation he
confronted. See Saucier v. Katz, 533 U.S. 194, 202 (2001); County of Sacramento
v. Lewis, 523 U.S. 833, 841 n.5 (1998); Wilson, 260 F.3d at 951. With regard to the
first inquiry, “[i]t is well established that the Eighth Amendment prohibition on cruel
and unusual punishment extends to protect prisoners from deliberate indifference to
serious medical needs.” Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000) (citing
Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Because Blount was a pretrial detainee,

                                          -6-
Vaughn’s claims are analyzed under the Fourteenth Amendment’s Due Process
Clause rather than the Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535
n.16 (1979). “Under the Fourteenth Amendment, pretrial detainees are entitled to ‘at
least as great’ protection as that afforded convicted prisoners under the Eighth
Amendment.” Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir. 2003) (per
curiam) (quoting City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)); see
also Crow, 403 F.3d at 601; Smith v. Copeland, 87 F.3d 265, 268 n.4 (8th Cir. 1996)
(stating burden to establish constitutional violations is lighter for pretrial detainees
than for convicted prisoners (citing Bell, 441 U.S. at 535 n.16)). Although this court
has yet to establish a clear standard for pretrial detainees, see Whitnack v. Douglas
County, 16 F.3d 954, 957 (8th Cir. 1994), we repeatedly have applied the same
“deliberate indifference” standard as is applied to Eighth Amendment claims made
by convicted inmates. See Crow, 403 F.3d at 601; Owens, 328 F.3d at 1027;
Whitnack, 16 F.3d at 957.

       “Under this standard, an official is deliberately indifferent (reckless) if he
disregards a known risk to a prisoner’s health.” Gregoire, 236 F.3d at 417 (citing
Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “To establish a constitutional
violation, it is not enough that a reasonable official should have known of the risk.”
Id. Rather, a plaintiff must demonstrate the official actually knew of the risk and
deliberately disregarded it. See id.; see also Malley v. Briggs, 475 U.S. 335, 341
(1986) (stating qualified immunity protects “all but the plainly incompetent or those
who knowingly violate the law”).

       With this standard in mind, we turn to the case before us. Our initial inquiry
is whether Blount suffered from an objectively serious medical need and whether
Sheriff Langston knew of the need but deliberately disregarded it. See Jolly v.
Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000). “A serious medical need is ‘one that
is so obvious that even a layperson would easily recognize the necessity for a doctor’s



                                          -7-
attention.’” Pool, 418 F.3d at 944 (quoting Johnson v. Busby, 953 F.2d 349, 351 (8th
Cir. 1991) (per curiam)).

        There is no evidence Sheriff Langston knew of Blount’s serious medical needs
and deliberately disregarded them. Sheriff Langston had no personal interaction with
Blount during Blount’s incarceration. There is no indication from the record Sheriff
Langston knew Blount (1) had been vomiting for several hours, (2) was not provided
with his anti-depressant medication for two to three days preceding his death, or
(3) had heart problems that put Blount at risk for a heart attack. The only fact
concerning Blount’s condition allegedly known to Sheriff Langston was Vaughn’s
letter regarding Blount’s mental problems, which Vaughn faxed to Sheriff Langston,
and which Sheriff Langston denies receiving. However, even assuming arguendo
Sheriff Langston received Vaughn’s letter, the letter contains no information that
would have alerted Sheriff Langston to the conditions leading to Blount’s death.
Rather, Vaughn’s letter speaks of Blount’s character and mental problems, and it
expresses Vaughn’s hope Blount will be placed in an alternative facility for mental
treatment. By setting forth only these generalized concerns, Vaughn’s letter would
not give its reader notice of Blount’s heart problems or any potential serious medical
needs.

       Vaughn argues the proper inquiry in this case is “whether the jailers knew
Blount was ill and whether they provided appropriate care.” We disagree. Such an
assertion attempts to establish Sheriff Langston’s liability on a theory of respondeat
superior for any constitutional violations committed by those directly involved with
Blount before his death, and it is well settled the doctrine of respondeat superior is
inapplicable to section 1983 claims. See Wever v. Lincoln County, Neb., 388 F.3d
601, 606 (8th Cir. 2004); Messimer v. Lockhart, 702 F.2d 729, 732 (8th Cir. 1983).
Thus, the knowledge and actions of the Greene County Sheriff’s Department jailers
are irrelevant to whether Sheriff Langston is entitled to qualified immunity.



                                         -8-
       Vaughn further contends Sheriff Langston’s failure to train Jail personnel on
providing care for ill inmates and his policy or custom of deliberately avoiding
information regarding the medical conditions and needs of inmates evidences Sheriff
Langston’s deliberate indifference to Blount’s serious medical needs. Again, we
disagree. A supervisor “may be held individually liable . . . if a failure to properly
supervise and train the offending employee caused a deprivation of constitutional
rights.” Wever, 388 F.3d at 606 (quotation omitted). Under this theory of liability,
Vaughn must demonstrate Sheriff Langston “was deliberately indifferent to or tacitly
authorized the offending acts.” Id. Vaughn fails to do so. We cannot say Sheriff
Langston’s practice of delegating to others such duties as reading mail and
responding to communications regarding Jail inmates amounts to deliberate
indifference. Moreover, there is no indication from the record Sheriff Langston had
notice his policies, training procedures, or supervision “were inadequate and likely
to result in a constitutional violation.” Id. (stating such a showing is required to
impose individual liability on a supervisor). We find the present case remarkably
distinguishable from Wever, in which this court held the defendant sheriff was put
on notice his training procedures and supervision were inadequate given the sheriff
knew of two prior suicides in his jail, one of which occurred during his tenure as
sheriff. Id. at 607-08.

       We experience no hesitation in dismissing Sheriff Langston from this suit on
the basis of qualified immunity for one additional reason. During oral argument,
when pressed that the only issue properly appealed was whether Sheriff Langston was
entitled to qualified immunity, Vaughn’s counsel essentially conceded Sheriff
Langston could be dismissed from this suit, stating “as long as we still [have Sheriff
Langston] on his official capacity . . . which is redundant to the County, I don’t know
that we really . . . have a beef with that.”

      “Officials are not liable for bad guesses in gray areas; they are liable for
transgressing bright lines.” Crow, 403 F.3d at 602 (internal quotations and citations

                                         -9-
omitted). Here, Sheriff Langston neither “transgress[ed] bright lines” nor made “bad
guesses.” See id. Our review of the record leads us to conclude Vaughn has failed
to demonstrate Sheriff Langston actually knew of any serious medical needs of
Blount, deliberately disregarded such needs, or failed to supervise or train his
employees properly. We therefore reverse the district court’s denial of qualified
immunity for Sheriff Langston.

III.   CONCLUSION
       We dismiss for lack of jurisdiction (1) the defendants’ appeal of the district
court’s denial of their summary judgment motion, and (2) Vaughn’s cross-appeal of
the district court’s denial of her partial summary judgment motion. We reverse the
district court on the issue of qualified immunity for Sheriff Langston, and thus
remand the case to the district court for further proceedings consistent with this
opinion.
                         ______________________________




                                        -10-